DETAILED ACTION
Claims 1-17 are presented.
IDS are considered.
Drawings as originally filed are accepted.
Allowable Subject Matter
Claims 1-17 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claims are allowed in view of searches conducted, evaluation of the claims, and references of record. Specifically:
Moriya (US 2019/0163966) - The present invention provides a technology that can reduce erroneous detection and detect a suspicious person from an image at high accuracy. A suspicious person detection device according to one example embodiment of the present invention includes: an eye direction detection unit that detects an eye direction of a subject; a face direction detection unit that detects a face direction of the subject; an environment information acquisition unit that acquires environment information indicating arrangement of an object around the subject; and a determination unit that, based on the face direction, the eye direction, and the environment information, determines whether or not the subject is showing suspicious behavior.
Kimura et al. (US 2018/0053490) - A display device 1 according to the present invention includes a display component 2 having a display surface 21 on which an image I is displayed, am image capturing component 4 configured to obtain captured image data, a control component 6 configured to detect face information about the face of a user U in the captured image data, determine an vertical direction L of the face based on the face information, generate display image data for rotating the image I to align a vertical direction M of the image I with the vertical direction L of the face, and display the image I on the display surface 21 based on the display image data.
The references discloses subject matters relevant to the topics of facial detection and orientation by means of image analysis. Nevertheless, they do not disclose:  
A method for identifying an individual in a crowd, the method comprising the steps of:
 capturing a plurality of crowd-viewing images using multiple image-capturing devices;
for each image, selecting a reference point within a facial contour of a person in the image, wherein the reference point is selected based on a facial feature on the facial contour of the person; 
processing the image to obtain one or more angular measurements associated with a posture displayed by the person in the image; 
and based on the obtained angular measurements, extracting location data of a predetermined body point of the person relative to the reference point.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/Primary Examiner, Art Unit 2645